COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00298-CV


IN RE JAKE COOK                                                          RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                         MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and

motion to stay and is of the opinion that relief should be denied. Accordingly,

relator’s petition for writ of mandamus and motion to stay are denied.



                                                   PER CURIAM

PANEL: GARDNER, MCCOY, and GABRIEL, JJ.

DELIVERED: July 25, 2012




      1
       See Tex. R. App. P. 47.4, 52.8(d).